Exhibit 99.1 Foresight Energy LP Announces Third Quarter 2016 Results Third Quarter 2016 Highlights: • Coal sales of $228.5 million on sales volumes of 5.3 million tons • Net loss attributable to limited partner units of $24.3 million or $(0.19) per unit • Adjusted EBITDA of $85.4 million • Cash flows from operations of $72.7 million • Completed global restructuring of indebtedness ST. LOUIS, Missouri—(BUSINESS WIRE) — November 9, 2016 — Foresight Energy LP (NYSE: FELP) today reported financial and operating results for third quarter 2016.Sales volumes of 5.3 million tons during third quarter 2016 generated coal sales revenue of $228.5 million contributing to Adjusted EBITDA of $85.4 million, cash flows from operations of $72.7 million and a net loss attributable to limited partner units of $24.3million, or $(0.19) per unit.Sales volumes forthird quarter 2016 increased 4.4% compared to second quarter 2016 and were 7.5% lower as compared to the prior year third quarter. The current quarter benefited from $10.5 million of insurance recoveries for the reimbursement of mitigation costs incurred at our Hillsboro operation related to the combustion event. However, third quarter 2016 results were negatively impacted by $13.2 million in debt extinguishment costs, of which $11.0 million were non-cash, $6.1 million of debt restructuring costs, and $6.0 million of losses on commodity derivative contracts. “Despite challenging market conditions and all of the activities related to the global restructuring of our indebtedness, we delivered very solid operating and financial results for the third quarter.These results demonstrate the superior quality of our asset base and our operational excellence,” said Robert D. Moore, President and Chief Executive Officer.“Our operating costs continue to be best-in-class and allow us to generate positive Adjusted EBITDA margins at all points in the commodity cycle.Additionally, domestic and export realizations showed modest improvement during the quarter allowing us to contract over 4.0 million tons for delivery though 2018.” During the quarter, as described in FELP’s Form 8-K filed on September 6, 2016, Foresight completed an out-of-court restructuring of more than $1.4 billion in indebtedness.This restructuring resolved the various defaults and events of default related to the December 2015 Delaware Court of Chancery opinion that the equity transaction involving Murray Energy and Foresight Reserves constituted a “change of control.”The restructuring provided for, among other things: (1) an amendment and restatement of the Partnership’s senior credit facility, restoring access to our revolving credit facility while also amending certain commitment levels and financial maintenance covenants; (2) an amendment and restatement of the Partnership’s receivables securitization facility; (3) amendments and waivers related to the Partnership’s longwall equipment leases and financings including a reduction in certain maturities; and (4) amendments and other modifications to governance documents and existing agreements by and among the equity sponsors, as well as, the execution of various mutual releases among the participants in the restructuring.Please refer to the Current Report on Form 8-K filed with the Securities and Exhange Commission (“SEC”) on September 6, 2016 and the Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2016 filed with the SEC today for more information regarding the debt restructuring. “The resulting transaction addresses the change of control litigation and improves the Partnership’s long-term leverage profile, which better positions the Partnership as it continues to operate in a difficult environment,” added Mr. Moore. In addition to strong production, Foresight’s operations continue to make significant improvements in the area of safety.During third quarter 2016, Foresight’s Macoupin operation was the recipient of an award from the Joseph A. Holmes Safety Association for having the lowest total reportable incident frequency rate for the second quarter of 2016.“All of our operations have put a renewed emphasis on safety initiatives and we have seen improvements in various safety metrics including reportable and lost time incidents.This is a credit to our employees and their efforts,” stated Mr. Moore. 1 Consolidated Financial Results Coal sales totaled $228.5 million during third quarter 2016, a decrease of $22.7 million from the prior year third quarter.This decrease was primarily due to reduced sales volumes attributed to difficult coal market conditions driven by oversupply in the market, excess utility stockpiles and continued low natural gas prices.However, during the third quarter, the Partnership began to see some improvement in the international markets as export thermal coal pricing improved significantly. Cost of coal produced was $110.3 million for third quarter 2016 compared to $128.2 million for the same period 2015. The decrease during the current quarter was due to lower sales volumes, as well as a reduction in our cash cost per ton sold, driven largely by synergies related to the transaction with Murray Energy, including lower mine overhead costs and operational efficiencies, plus the benefit of the insurance recoveries for the reimbursement of mitigation costs related to the Hillsboro combustion event which totaled $10.5 million. Transportation costs declined slightly from the prior year period due to lower export sales volumes offset partially by higher charges for shortfalls on minimum contractual throughput volume requirements. Selling, general and administrative expenses increased $2.6 million in the third quarter 2016 compared to the third quarter 2015 due to incremental litigation accrual expenses. Interest expense for the third quarter 2016 increased $8.0 million from the prior year period due primarily to higher effective interest rates under the new and amended debt instruments as well as higher interest rates under the term loan, revolving credit facility and A/R securitization facility prior to the closing date of the restructuring transactions due to default interest rates being in effect. As a result of the completion of the global restructuring, Foresight also recognized $6.1 million in debt restructuring costs and a $13.2 million loss on the extinguishment of debt during the third quarter 2016. Cash flows provided by operations for third quarter 2016 reached $72.7 million and Foresight ended the quarter with $76.8 million in cash and cash equivalents, representing an increase of $31.7million from second quarter 2016.During third quarter 2016 capital expenditures were $14.7 million and year-to-date capital expenditures are down $41.5 million as compared to the nine months ended September 30, 2015. Forward-Looking Statements This press release contains “forward-looking” statements within the meaning of the federal securities laws. These statements contain words such as “possible,” “intend,” “will,” “if” and “expect” and can be impacted by numerous factors, including risks relating to the securities markets, the impact of adverse market conditions affecting business of the Partnership, adverse changes in laws including with respect to tax and regulatory matters and other risks. There can be no assurance that actual results will not differ from those expected by management of the Partnership. Known material factors that could cause actual results to differ from those in the forward-looking statements are described in Part I, “Item 1A. Risk Factors” of the Partnership’s Annual Report on Form 10-K filed on March15,2016 and Part II, “Item 1A. Risk Factors” of the Partnership’s Quarterly Report on Form 10-Q filed today. The Partnership undertakes no obligation to update or revise such forward-looking statements to reflect events or circumstances that occur, or which the Partnership becomes aware of, after the date hereof. Non-GAAP Financial Measures Adjusted EBITDA is a non-GAAP supplemental financial measure that management and external users of the Partnership’s consolidated financial statements, such as industry analysts, investors, lenders and rating agencies, may use to assess: • the Partnership’s operating performance as compared to other publicly traded partnerships, without regard to historical cost basis or, in the case of Adjusted EBITDA, financing methods; • the Partnership’s ability to incur and service debt and fund capital expenditures; and • the viability of acquisitions and other capital expenditure projects and the returns on investment of various expansion and growth opportunities. The Partnership defines Adjusted EBITDA as net income (loss) attributable to controlling interests before interest, income taxes, depreciation, depletion, amortization and accretion. Adjusted EBITDA is also adjusted for equity-based compensation, losses/gains 2 on commodity derivative contracts, settlements of derivative contracts, a change in the fair value of the warrant liability and material nonrecurring or other items which may not reflect the trend of future results. As it relates to commodity derivative contracts, the Adjusted EBITDA calculation removes the total impact of derivative gains/losses on net income (loss) during the period and then add/deducts to Adjusted EBITDA the amount of aggregate settlements during the period.
